Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting assault on an inmate and possession of a weapon. The misbehavior report charged that petitioner, armed with the lid of a tin can, had assaulted another inmate, causing him to suffer facial lacerations. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report and confidential testimony given by the correction officer who investigated the matter and by an eyewitness to the assault who positively identified petitioner as the assailant who had cut the victim with a can lid (see Matter of Kemp v Goord, 285 AD2d 943, 944). Petitioner’s assertion that the Hearing Officer failed to make an independent assessment of the cred*840ibility of the confidential informant is belied by the record which discloses that the Hearing Officer personally interviewed both the informant and the correction officer to whom the information was given at which time he was able to assess their credibility and the reliability of their information (see Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119; Matter of Petty v Selsky, 289 AD2d 859, 860, lv denied 98 NY2d 602). Petitioner’s remaining contentions, including his assertion of hearing officer bias, have been examined and found to be without merit.
Cardona, P.J., Her cure, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.